                                                                                           305 BROADWAY

FRANK LLP                                                                                  SUITE 700
                                                                                           NEW YORK, NY 10007
                                                                                           212 682 1853
ATTORNEYS AT LAW                                                                           212 682 1892 FAX
                                                                                           gfrank@frankllp.com
                                                                                           www.frankllp.com



                                                                       December 8, 2020

    VIA ECF

    Hon. Paul G. Gardephe, U.S.D.J.
    United States District Court
    Southern District of New York
    40 Foley Sq., Room 2204
    New York, NY 10007

    Re:    Butry et al. v. Nat’l Collegiate Student Loan Trust 2005-3 et al., 20-CV-5843

    Dear Judge Gardephe:

           We represent Plaintiffs in the above-referenced action, and write pursuant to Rules I.D and
    IV.A of Your Honor’s Individual Rules of Civil Practice.

            Plaintiffs hereby request an extension, until Monday, December 14, 2020, of the deadline
    to respond to Defendants’ letter concerning their anticipated Rule 12 motion. (Dkt. Nos. 21 & 26).

            All Parties consent to this request, which is the first one concerning this deadline. The
    request is being made because Plaintiffs’ counsel have obligations in other matters, including a
    court appearance tomorrow.

           We thank the Court for your prompt attention to this request.


                                                                       Respectfully,

                                                                           /s/ Gregory A. Frank        .
